Per Curiam.

Appellant was convicted of a violation of section B32-5.0 of the Administrative Code of the City of New York. In our opinion the facts proved do not bring the case within the prohibition contained in that section which, in precise and unequivocal terms, is directed only against the licensee, his officers or employees. Respondent concedes that appellant was actually the employee of another, not the licensee, but maintains that he was, in legal contemplation, also the employee of the licensee. Any interpretation of the statute to bring about such result would have no substantial basis in fact or in law. The statute is criminal in nature and the penalty for a violation is very serious. It should not and cannot property be construed to embrace a situation not clearly within its terms. The remedy must be sought by legislative enactment.
DeLttca, P. J., Cooper and DiGiovanna, JJ., concur.